Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2007

USA v. Neuby
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3986




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Neuby" (2007). 2007 Decisions. Paper 952.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/952


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 04-3986


                         UNITED STATES OF AMERICA

                                         v.

                                 HKEEM NEUBY,
                              a/k/a HORACE MAINE,

                                      Hkeem Neuby,
                                              Appellant


            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            D.C. Crim. No. 03-cr-00427
                District Judge: The Honorable Michael M. Baylson


                     Submitted Under Third Circuit LAR 34.1(a)
                                  May 21, 2007


            Before: BARRY, CHAGARES, and TASHIMA,* Circuit Judges

                           (Opinion Filed: June 13, 2007 )


                                     OPINION




  *
   The Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
BARRY, Circuit Judge

       This is an appeal by defendant Hkeem Neuby from a judgment in a criminal case

in which the jury found Neuby guilty of possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Neuby was sentenced to 252 months of

imprisonment to be followed by a three-year term of supervised release, plus a $1,000

fine and a $100 special assessment. He timely appealed.

       Neuby’s counsel, Robert M. Gamburg, Esq., has filed a motion to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), representing that he has

carefully reviewed the entire record and has discovered no reasonable or non-frivolous

issues to appeal.1 In accordance with our requirements, see United States v. Marvin, 211

F.3d 778 (3d Cir. 1999), Gamburg has attempted to uncover Neuby’s best arguments. We

are satisfied that he has fulfilled his Anders obligations, and we agree with his assessment

of the appeal.

       The government’s case turned on evidence that after Neuby had been found by the

police behind the glass door of a kitchen shed near a crime scene, he briefly bent down,

hiding the gun that the police later discovered pursuant to a consent search, a gun that was

not owned by the owner of the kitchen shed and was subsequently matched to the bullet

casings found nearby. Gamburg, in his brief, addressed the propriety of the search that



   1
     Neuby was given the opportunity to file a pro se brief and failed to do so by the
deadline. When he later asked for an extension of time, we granted it. When he missed
the new deadline and asked us for a second extension, we denied his request.

                                             2
revealed the gun and the sufficiency of the evidence that supported the jury verdict. He

also discussed the reasonableness of the sentence, which fell at the midpoint of the

advisory guidelines range, and the authority of the District Judge to impose an identical

alternative sentence.

       After reviewing the record, we agree that Neuby has no non-frivolous issues to

raise on appeal. We will therefore grant counsel’s motion to withdraw, and will affirm

the judgment of the District Court.




                                             3